  Case 4:21-cv-00337-SDJ Document 6 Filed 05/10/21 Page 1 of 2 PageID #: 30




                      UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

Geoffrey Bohanon,                             Case No.: 4:21-cv-00337-SDJ

                Plaintiff,

      vs.

Equifax Information Services, LLC. et al.

                 Defendant.



              NOTICE OF SETTLEMENT WITH DEFENDANT
               EQUIFAX INFORMATION SERVICES, LLC.

      Plaintiff and Defendant, Equifax Information Services, LLC have agreed to

settle this lawsuit and intend to file a Voluntary Dismissal as to Equifax Information

Services, LLC, with prejudice, no later than July 7, 2021.


                                              Respectfully submitted,

                                              /s/ Michael B. Halla
                                              Michael B. Halla, Esq.
                                              Texas State Bar No. 00793128
                                              187 Rolling Court
                                              Lancaster, Texas 75146
                                              Telephone: (469) 518.0872
                                              Facsimile: (214) 540.9333
                                              email: mhalla@hallalawfirm.com
                                              Attorney for Plaintiff
                                              Geoffrey Bohanon
May 10, 2021
  Case 4:21-cv-00337-SDJ Document 6 Filed 05/10/21 Page 2 of 2 PageID #: 31




                             PROOF OF SERVICE

      I, Michael B. Halla, hereby state that on May 10, 2021 I served a copy of the
foregoing pleading upon all counsel of record via the ECF System.



                                            /s/ Michael B. Halla
